EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianing Yu on 3/16/22. Applicant agreed to amend the claims to correct for minor issues in claim 1, to remove a potential statutory double patenting issue by canceling claim 5, to remove a potential 112 issue by canceling claim 19.

The application has been amended as follows: 
Please amend claim 1:
1. A system for managing gel on a subject, comprising: 
a transducer; 
a controller; and
a sensor configured to output a gel sufficiency parameter for the gel on the subject, wherein the controller is configured to: 
determine that a first amount of the gel on a first area is insufficient based on the gel sufficiency parameter; 
select a second area of the subject in response to determining that the first amount of the gel on the first area is in sufficient; 

orient the transducer from a flat position to the tilted position.

Cancel claims 5 and 19.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a system or method including determine that a first amount of the gel on a first area is insufficient based on the gel sufficiency parameter and then controlling the transducer to move the gel to the first area from the second area by orienting the transducer to a tilted position, a bottom surface of the transducer pushing the gel towards the first area in the tilted position, in combination with the other claimed elements. The closest prior art includes Talish (US 6,261,249) and Sumanaweera (US Pub 2008/0021317). Talish discloses a controller that provides a warning if there is an insufficient amount of ultrasound conducting gel and Sumanaweera discloses an ultrasound robotic device for volume imaging. Therefore, the claims are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793